t c memo united_states tax_court stallings greenhouse nursery llc petitioner v commissioner of internal revenue respondent docket no 23485-13l filed date elizabeth c mourges for respondent memorandum opinion ruwe judge this case concerns petitioner’s appeal of respondent’s determination to sustain the filing of a notice_of_federal_tax_lien for unpaid withholding_tax liabilities for the tax period ending date pursuant to sec_6320 and sec_6330 the issue before the court is whether to grant unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule continued respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine dispute exists as to any material fact and that the determination to maintain a notice_of_federal_tax_lien nftl filed under sec_6323 should be sustained background at the time the petition was filed petitioner’s principal_place_of_business was in davidsonville maryland respondent’s records show unpaid liabilities and penalties for the tax period ending on date respondent sent petitioner a letter do notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date advising petitioner that respondent had filed an nftl for those liabilities the letter advised that petitioner could request a hearing with the internal_revenue_service irs office of appeals petitioner timely submitted a continued references are to the tax_court rules_of_practice and procedure on date respondent’s motion was filed and on the same date the court issued an order directing petitioner to file on or before date a response to the motion on date the court filed petitioner’s letter dated date because petitioner did not file a proper response to the motion and failed to respond to the specific assertions in respondent’s motion on date we ordered petitioner to file a proper response to the motion on or before date petitioner has not responded to respondent’s motion pursuant to our date order form request for a collection_due_process or equivalent_hearing requesting release of the lien petitioner stated that this debt had been previously settled on date settlement officer nancy a miltner settlement officer miltner verified that the assessments were proper that a notice_and_demand was issued to petitioner within days of assessment and that there was still a balance due also on the same date settlement officer miltner sent a letter to petitioner acknowledging receipt of petitioner’s collection_due_process cdp hearing request and scheduling a telephone conference call in the letter settlement officer miltner informed petitioner that she could not consider a collection alternative such as an installment_agreement or an offer-in-compromise unless petitioner submitted a completed form 433-b collection information statement for businesses with supporting documents the tax and penalties in issue were assessed on the basis of petitioner’s return filed on date on date settlement officer miltner considered petitioner’s allegation that the liabilities were paid pursuant to an installment_agreement entered into in for all of the tax periods by reviewing the archived history in respondent’s records settlement officer miltner determined that the liabilities in issue were unpaid and were not part of the installment_agreement that the return for the tax period at issue in this case was not filed until and that the tax was not assessed until on date petitioner’s representative and settlement officer miltner held a conference call during the phone conference petitioner’s representative and settlement officer miltner discussed that respondent’s records still showed that the liabilities for the tax period at issue were unpaid settlement officer miltner informed petitioner’s representative that she could not consider a collection alternative unless petitioner submitted a form 433-b settlement officer miltner also informed petitioner’s representative that she could not consider a penalty abatement request unless petitioner submitted a letter asking for abatement of penalties and explaining why petitioner had a reasonable_cause defense to the penalties petitioner never submitted the form 433-b the penalty abatement request or any financial documents on date the appeals officer issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination denying the request for a collection alternative because petitioner was not in filing compliance and had not submitted the form 433-b and denying the penalty abatement request because petitioner had not submitted a penalty abatement request in writing explaining why petitioner had reasonable cause in the notice_of_determination the appeals officer also determined that all legal and procedural requirements in the filing of the nftl had been followed petitioner timely filed a petition with this court discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b see schlosser v commissioner tcmemo_2007_298 tax ct memo lexis at aff’d 287_fedappx_169 3d cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that it is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by its own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to properly respond to respondent’s motion and has failed to indicate that there is a genuine issue for trial based on the record we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6323 authorizes the commissioner to file an nftl pursuant to sec_6320 the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the propriety of the nftl filing see 115_tc_329 if a taxpayer requests a cdp hearing it may raise at that hearing any relevant issue relating to the unpaid tax or the lien sec_6330 relevant issues include possible alternative means of collection sec_6330 by failing to respond to the specific assertions in the motion petitioner has waived its right to contest them see rule d 117_tc_183 akonji v commissioner tcmemo_2012_56 tax ct memo lexi sec_49 at if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo if the underlying liability is not at issue the court reviews a notice_of_determination for abuse_of_discretion 114_tc_176 petitioner has the burden_of_proof regarding its underlying liabilities see rule a as to the tax and penalties the record shows that the tax_liabilities in issue were based on a return and an assessment made in and were not the subject of any type of agreement made in petitioner failed to raise an issue as to the penalties during the cdp hearing see 129_tc_107 petitioner had the opportunity to submit a penalty abatement request explaining why petitioner had a reasonable_cause defense to the penalties but failed to do so the court reviews administrative determinations by the irs office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite pursuant to sec_6330 the determination of an appeals officer must take the merits are not properly raised if the taxpayer challenges the underlying tax_liability but fails to present the irs office of appeals with any evidence with respect to that liability after being given a reasonable opportunity to present such evidence sec_301_6320-1 q a-f3 f q a-f3 proced admin regs into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 settlement officer miltner considered all of these matters during the cdp hearing it is not an abuse_of_discretion for the irs office of appeals to determine that a taxpayer is ineligible for a collection alternative if the taxpayer does not provide requested financial information tucker v commissioner tcmemo_2014_103 at huntress v commissioner tcmemo_2009_161 tax ct memo lexis at settlement officer miltner specifically stated in her date letter to petitioner that she could not consider any collection alternative unless petitioner submitted a completed form 433-b with supporting documents petitioner never submitted the form 433-b with supporting documents to settlement officer miltner it was not an abuse_of_discretion for settlement officer miltner not to consider collection alternatives because petitioner did not submit a form 433-b signed filed returns or other requested financial information we hold that the determination to proceed with collection was not an abuse of settlement officer miltner’s discretion the determination to proceed with collection action is sustained to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered for respondent
